

	

		II

		Calendar No. 222

		109th CONGRESS

		1st Session

		S. 1761

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Thune (for himself,

			 Mr. Vitter, Mr.

			 Lott, Ms. Murkowski, and

			 Mr. Inhofe) introduced the following

			 bill; which was read the first time

		

		

			September 26, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To clarify the liability of government contractors

		  assisting in rescue, recovery, repair, and reconstruction work in the Gulf

		  Coast region of the United States affected by Hurricane Katrina or other major

		  disasters.

	

	

		1.Short titleThis Act may be cited as the

			 Gulf Coast Recovery

			 Act.

		2.FindingsCongress finds that—

			(1)while public

			 officials have the responsibility and expertise to direct and control the

			 Federal, State and local response to any disaster, those officials lack the

			 manpower and equipment necessary to take all of the many steps necessary to

			 implement such a response;

			(2)in the wake of a

			 disaster, public officials have to depend on private contractors for logistical

			 and other support;

			(3)historically,

			 private contractors have answered the call, providing valuable service to the

			 public in times of disaster;

			(4)those contractors

			 answered the call on September 11, 2001, and in the following weeks and months,

			 working hand-in-hand with Federal, State, and local officials to rescue the

			 survivors of the terrorist attacks on that historic date, to recover the bodies

			 of those who died, to remove mountains of debris, to reconstruct the Pentagon,

			 and ultimately, to restore some sense of normalcy to New York City and

			 Arlington, Virginia;

			(5)the expertise and

			 equipment that private contractors contributed to the Federal, State, and local

			 response to the terrorist attacks on September 11, 2001, greatly enhanced that

			 response, increasing not only the efficiency but also the effectiveness of that

			 response;

			(6)the support that

			 private contractors provide to Federal, State, and local officials in times of

			 disaster—

				(A)make it safer for

			 police, firefighters, and other rescue workers to search for, rescue, and

			 recover both persons and property dislocated by the disaster; and

				(B)enable those

			 officials to quickly address dangerous conditions that threaten life and

			 property, to restore basic public services, and to protect public safety and

			 health;

				(7)it is in the

			 national interest to have private contractors assist public officials in times

			 of disaster;

			(8)by providing

			 support to the Federal, State or local response to a disaster, private

			 contractors risk future litigation and liability even if those contractors are

			 in full compliance with all Federal, State, and local laws (including

			 regulations) that apply to their work;

			(9)class action

			 lawsuits have been brought against the private contractors that supervised the

			 heroic response to the terrorist attacks on the World Trade Center in New York

			 City on September 11, 2001;

			(10)well-founded

			 fears of future litigation and liability under existing law discourage

			 contractors from assisting in times of disaster;

			(11)whether private

			 contractors remain willing to offer their expertise and equipment to public

			 officials in times of disaster substantially affects, burdens, and deters

			 interstate commerce and travel;

			(12)clarifying the

			 liability that private contractors must ultimately risk simply to support a

			 Federal, State, or local response to a disaster will help—

				(A)to ensure that

			 those contractors continue to answer the governmental requests for assistance

			 in times of great need; and

				(B)to limit the

			 legal expenses that regrettably but inevitably inflate the cost of the recovery

			 from a disaster; and

				(13)temporarily

			 insulating private contractors from any liability that private parties may seek

			 to impose on the contractors under certain Federal laws would increase the

			 power and authority of the Federal agencies that bear the primary

			 responsibility for the administration of those laws to effectively direct and

			 control the response to a disaster.

			3.DefinitionsIn this Act:

			(1)Disaster

			 zoneThe term disaster

			 zone means—

				(A)the region of the United States in which

			 major disasters relating to Hurricane Katrina were declared by the President on

			 August 29, 2005, in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and

				(B)any other region of the United States in

			 which a major disaster is so declared after that date, if the disaster requires

			 the provision of Federal assistance in an amount that exceeds $15,000,000,000,

			 as determined by the President.

				(2)Government

			 contractThe term government contract means—

				(A)a contract

			 between—

					(i)a

			 person, proprietorship, partnership, limited liability company, or corporation

			 in the regular business of providing materials, labor, equipment, or services

			 for construction-related activities (including construction, demolition,

			 repair, clean-up, alteration, remediation, and related engineering); and

					(ii)any agency or

			 instrumentality of the Federal Government or any State or local government;

			 and

					(B)a subcontract at

			 any tier of a contract described in subparagraph (A).

				4.Limitation on

			 liability of Federal contractors under certain Federal laws

			(a)In

			 generalNotwithstanding any other provision of law, a person or

			 entity awarded a government contract to perform rescue, recovery, repair, or

			 reconstruction work in any portion of a disaster zone shall not, as a result of

			 the performance of that work, be subject to liability that any private party

			 may seek to impose under any provision of Federal law (including any

			 regulation) that—

				(1)is administered by the Secretary of the

			 Army, the Administrator of the Environmental Protection Agency, or the

			 Secretary of Transportation; and

				(2)otherwise permits the filing of a lawsuit

			 by a private individual.

				(b)Effect on

			 litigation managementNothing

			 in this section limits or otherwise affects the application of section 5 of

			 this Act.

			(c)Effect on

			 existing lawNothing in this Act limits or otherwise affects the

			 application, to a person or entity described in subsection (a), of—

				(1)title VII of the

			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);

				(2)the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 201 et seq.); or

				(3)a comparable

			 State fair employment practice law.

				5.Litigation

			 management

			(a)Federal cause

			 of action

				(1)In

			 generalThere shall exist a Federal cause of action for claims

			 arising out of, relating to, or resulting from the performance of a government

			 contract, whether oral or written, in a disaster zone for—

					(A)the search,

			 rescue, or recovery of individuals or property dislocated by the

			 disaster;

					(B)the demolition,

			 removal, repair, or reconstruction of structures or utilities damaged by the

			 disaster;

					(C)the clean-up or

			 remediation of property polluted by the disaster;

					(D)the removal of

			 debris deposited by the disaster (including dredging); or

					(E)the dewatering of

			 property flooded by the disaster.

					(2)Substantive

			 lawThe substantive law for decision in any action described in

			 paragraph (1) shall be derived from the law, including choice of law

			 principles, of the State in which the government contract was performed.

				(3)ClaimsA

			 Federal cause of action shall be brought under this subsection only for claims

			 for injuries or damages proximately caused by a person or entity awarded a

			 government contract.

				(4)JurisdictionThe

			 appropriate United States district court shall have original and exclusive

			 jurisdiction over all actions for any claim for loss of property, personal

			 injury, or death arising out of, relating to, or resulting from the performance

			 of a government contract, whether oral or written, for an activity described in

			 any of subparagraphs (A) through (E) of paragraph (1).

				(b)Special

			 rules

				(1)In

			 generalThe requirements described in paragraphs (2) through (4)

			 shall apply to an action brought under this section.

				(2)Punitive

			 damagesNo punitive damages intended to punish or deter,

			 exemplary damages, or other damages not intended to compensate a plaintiff for

			 actual losses may be awarded in such an action.

				(3)Interest prior

			 to judgmentNo party to such an action shall be held liable for

			 interest prior to judgment.

				(4)Noneconomic

			 damages

					(A)Definition of

			 noneconomic damagesIn this paragraph, the term noneconomic

			 damages means damages for losses for physical and emotional pain,

			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,

			 loss of enjoyment of life, loss of society and companionship, loss of

			 consortium, hedonic damages, injury to reputation, and any other nonpecuniary

			 losses.

					(B)Award of

			 noneconomic damages

						(i)In

			 generalNoneconomic damages may be awarded against a defendant

			 only in an amount directly proportional to the percentage of responsibility of

			 the defendant for the harm to the plaintiff.

						(ii)No physical

			 harmNo plaintiff may recover noneconomic damages unless the

			 plaintiff suffered physical harm.

						(c)Collateral

			 sourcesAny recovery by a plaintiff in an action under this

			 section shall be reduced by the amount of collateral source compensation, if

			 any, that the plaintiff has received or is entitled to receive as a result of

			 the same loss of property, personal injury, or death for which the plaintiff

			 seeks compensation from the defendant.

			(d)Government

			 contractor defense

				(1)ApplicabilityShould

			 a lawsuit be filed for claims arising out of, relating to, or resulting from

			 the performance of a contract that meets the criteria described in paragraph

			 (2), there shall be a rebuttable presumption that—

					(A)all elements of

			 the government contractor defense are satisfied; and

					(B)the government

			 contractor defense applies in the lawsuit.

					(2)CriteriaThe

			 criteria referred to in paragraph (1) are that—

					(A)the contract is a

			 government contract that the Chief of Engineers has certified as being

			 necessary for the recovery of a disaster zone from a disaster, as provided in

			 paragraphs (4) and (5); or

					(B)the

			 contract—

						(i)is

			 a subcontract of a contract described in subparagraph (A); and

						(ii)is

			 for an amount that was not reasonably expected, as of the time at which the

			 subcontract was executed, to exceed $10,000,000.

						(3)Overcoming of

			 presumptionThe presumption described in paragraph (1) shall be

			 overcome only by evidence showing that a person or entity awarded a government

			 contract acted fraudulently or with willful misconduct in submitting

			 information to the Chief of Engineers in conjunction with the consideration by

			 the Chief of Engineers of the government contract.

				(4)Exclusive

			 responsibility

					(A)In

			 generalThe Chief of Engineers shall be exclusively responsible

			 for the review of any government contract that any person or entity, including

			 any governmental entity, claims to be necessary for the recovery of a disaster

			 zone from a disaster for the purpose of establishing a government contractor

			 defense in any lawsuit for claims arising out of, relating to, or resulting

			 from the performance of the government contract.

					(B)Review of

			 scopeUpon the submission of a request for a certification that a

			 government contract was or will be necessary for the recovery of a disaster

			 zone from a disaster, the Chief of Engineers shall, not later than 30 days

			 after the date of receipt of the request, whether made before or after the

			 award of a government contract—

						(i)review the scope

			 of work that the government contract does or will require; and

						(ii)determine

			 whether the majority of the work is for 1 or more of the activities described

			 in subparagraphs (A) through (E) of subsection (a)(1).

						(C)CertificationIf

			 the Chief of Engineers determines that at least a majority of the work that the

			 government contract does or will require is for 1 or more of those activities,

			 the Chief of Engineers shall promptly certify that the government contract is

			 necessary for the recovery of the disaster zone from a disaster.

					(5)Issuance of

			 certificateFor each government contract reviewed and certified

			 by the Chief of Engineers under paragraph (4), the Chief of Engineers shall

			 promptly issue a certificate of need for recovery of the applicable disaster

			 zone from a disaster to the person or entity that submitted the request for the

			 certification.

				(6)RecordsThe

			 Chief of Engineers shall maintain records of certifications made, and

			 certificates issued, under this subsection.

				(e)Effect on

			 claims and law

				(1)Claims for

			 loss; enforcement actionsNothing in this section applies

			 to—

					(A)any claim for

			 loss under any workers compensation law; or

					(B)any enforcement

			 action that any governmental entity may bring against any person or entity

			 allegedly for violating any Federal or State law (including a

			 regulation).

					(2)Government

			 contractor defenseNothing in this section limits or restricts

			 the government contractor defense as that defense exists at common law.

				(3)Recklessness or

			 willful misconductNothing in subsection (b), (c), or (d) affects

			 the liability of any person or entity for recklessness or willful

			 misconduct.

				

	

		September 26, 2005

		Read the second time and placed on the

		  calendar

	

